Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a lighting apparatus comprising: a controller, an LED driver; and an LED luminaire configured to implement a color temperature from a minimum color temperature of 3,000K or less to a maximum color temperature of 5,000K or more, the LED luminaire comprising a light emitting apparatus including at least one first light emitting unit, at least one second light emitting unit, and at least one third light emitting unit, wherein the controller is configured to control the LED driver to change the color temperature of the LED luminaire corresponding to change in color temperature of sunlight, wherein a triangle region defined by color coordinates of the first light emitting unit and particularly including “ wherein in the CIE-1931 coordinate system, the color coordinates of the at least one second light emitting unit is placed above the Planckian locus, the color coordinates of the at least one first light emitting unit is closer to a color temperature of 5,O00K than those of the at least one second light emitting unit and the at least one third light emitting unit, and the color coordinates of the at least one third light emitting unit is closer to a color temperature of 3,000K than those of the at least one first light emitting unit and the at least one second light emitting unit  ”, in combination with the remaining claimed limitations as recited in claim 2 (claims 3-12 are allowable since they are dependent on claim 2).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a lighting apparatus comprising: a controller, an LED driver; and an LED luminaire configured to implement a color temperature from a minimum color temperature of 3,000K or less to a maximum color temperature of 5,000K or more, the LED luminaire comprising a light emitting apparatus including a plurality of light emitting units, wherein the controller is configured to control the LED driver to change the color temperature of the LED luminaire corresponding to change in color temperature of sunlight and particularly including “ wherein a color temperature of light implemented by the plurality of the light emitting units has high fidelity (Rf), and wherein the Rf of the light having a color temperature from 2700K to 6500K is 95 or more ”, in combination with the remaining claimed limitations as recited in claim 13 (claims 14-21 are allowable since they are dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Minh D A/
Primary Examiner
Art Unit 2844